 Case 3:19-cv-00813-REP Document 66 Filed 06/10/20 Page 1 of 7 PageID# 3295




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                RICHMOND DIVISION


                                                      )
CHMURA ECONOMICS &                                    )       Case No. 3:19-cv-00813
ANALYTICS, LLC,                                       )       Judge Robert E. Payne
                                                      )
                                                      )
                       Plaintiff,                     )
                                                      )
v.                                                    )
                                                      )
RICHARD LOMBARDO,                                     )
                                                      )
                       Defendant.                     )



  REPLY IN SUPPORT OF MOTION IN LIMINE OF DEFENDANT RICHARD A.
LOMBARDO TO EXCLUDE ADMISSION OF AN OFFER LETTER DATED JANUARY
                 25, 2019 AND RELATED TESTIMONY


       Defendant Richard A. Lombardo (“Lombardo”) filed a Motion in Limine to exclude the

admission of an offer letter dated January 25, 2019 and any testimony related thereto (the

“Motion”). In its Opposition, Plaintiff Chmura Economics & Analytics, LLC (“Chmura”) contends

that it should be permitted to introduce into evidence an altered version of a bona fide offer letter

(the “Offer Letter”) arguing that it is relevant, not unduly prejudicial and is not inadmissible

character evidence or extrinsic evidence of truthfulness under the Federal Rules of Evidence. The

Opposition to the Motion is indicative of the exact reasons the Offer Letter and related testimony

should be excluded – Chmura’s attempt to paint Lombardo as a “bad boy.” Chmura

mischaracterizes events, ignores the factual timeline and uses melodramatic (and legally incorrect)

language to convince this Court that the Offer Letter is admissible. Regardless, the Motion

                                                 1
 Case 3:19-cv-00813-REP Document 66 Filed 06/10/20 Page 2 of 7 PageID# 3296



involves a simple and straight-forward application of Fed. R. Evid. 608, which mandates the Offer

Letter’s exclusion.

       The Offer Letter and related testimony should be excluded.

               •      The Offer Letter is not relevant to Lombardo’s retaliation claim or to

                      Chmura’s decision to terminate him. The Offer Letter is dated January 25,

                      2019 – more than nine months earlier than he was terminated. According to

                      Chmura, the meeting to discuss the Offer Letter was more than six months

                      before his termination. Deposition Transcript of Christine Chmura

                      (“Chmura Dep.”), at 139 [Doc.#51(3)]. Furthermore, Chmura decided not

                      to terminate Lombardo at that time, despite apparently considering it.

                      Lombardo continued to work for Chmura until October 31, 2019. Until

                      October 2019, there were no disciplinary concerns or issues with Lombardo.

                      It is illogical to argue—and there is no evidence—that the Offer Letter was

                      the impetus for Lombardo’s termination.

               •      The Offer Letter is not relevant to Chmura’s allegations that “Lombardo

                      breached his employment agreement, misappropriated Chmura’s trade

                      secrets, and converted Chmura’s property, in part, because he wanted more

                      money from Chmura and was willing to harm Chmura’s business to get it.”

                      Opposition at 4. First, the alleged actions occurred more than six months

                      after the meeting regarding the Offer Letter. Chmura’s argument ignores the

                      time lapse. Second, the Offer Letter has nothing to do with the alleged

                      breach, misappropriation or conversion that purportedly happened (1) after

                      Lombardo notified Chmura he was entitled to unpaid overtime and (2) after


                                               2
    Case 3:19-cv-00813-REP Document 66 Filed 06/10/20 Page 3 of 7 PageID# 3297



                           Chmura informed Lombardo that it would be changing the commissions

                           structure (which was how he made more than 50% of his income) to his

                           detriment. Lombardo did not want more money, he wanted the money he

                           was legally owed under the Fair Labor Standards Act (overtime) and to

                           which Chmura contractually agreed to pay him (commissions).

                  •        The Offer Letter was not from a competitor of Chmura and, therefore, has

                           no relevance to Lombardo’s alleged threat to work for a competitor. GIS

                           Webtech, who offered Lombardo a position as memorialized in the Offer

                           Letter, is not a competitor of Chmura. Chmura Dep., at 123-124.

                  •        The Offer Letter is prejudicial to Lombardo and not probative of any issues

                           before the Court. The purpose for Chmura’s use of the Offer Letter is to

                           make Lombardo look bad and confuse the jury as to the real facts at issue

                           in this case. While the Offer Letter can be explained, 1 the intent is to draw

                           the jury’s attention to the Offer Letter and mask what actually occurred

                           more than six months later. Lombardo should not have to spend trial time

                           explaining why he provided the Offer Letter to Chmura.

                  •        The Offer Letter constitutes inadmissible character evidence. Lombardo

                           does not misunderstand or misapply Fed.R.Evid. 608. Rule 608(b) provides:

                                    Except for a criminal conviction under Rule 609, extrinsic
                                    evidence is not admissible to prove specific instances of a
                                    witness’s conduct in order to attach or support the witness’s
                                    character for truthfulness. But the court may, on cross-
                                    examination, allow them to be inquired into if they are


1
 The purpose for the Offer Letter was simple: Chmura did not honor the terms of its own offer letter to provide
Lombardo an annual merit increase of his base salary and Lombardo, wanting to prove his value, modified the Offer
Letter and gave it to Chmura. Chmura never did honor its offer letter. Instead, it amended the offer letter to eliminate
any reference to an annual merit increase.

                                                           3
 Case 3:19-cv-00813-REP Document 66 Filed 06/10/20 Page 4 of 7 PageID# 3298



                              probative of the character for truthfulness or untruthfulness
                              of: (1) the witness […].

                      (emphasis added). Chmura relies on two inapposite cases where the

                      witnesses showed a pattern of conduct – not just a single incident. United

                      States v. Leake, 642 F.2d 715, 718-719 (4th Cir. 1981) (witness was

                      “indicted in New Jersey for "obtaining money under false pretenses," a

                      warrant for his arrest for "defrauding an innkeeper" had been issued in North

                      Carolina, six checks drawn by him had been returned for insufficient funds,

                      numerous default judgments had been entered against him in civil actions

                      seeking repayment of loans, and he, or firms that he controlled, had entered

                      numerous contracts to build churches, received payment, but failed to

                      complete the work due under those contracts”); and United States v. Zandi,

                      769 F.2d 229, 236 (4th Cir. 1985) (“the government sought to prove that

                      Mehdi gave false information on an employment application, visa card

                      application (not yet mailed), lease, credit agency application, bank loan

                      application form, and tax returns”). There is simply no pattern of activity in

                      this case – only a single incident that occurred more than six months prior

                      to Lombardo’s termination. See Glass v. Anne Arundel County, 2015 U.S.

                      Dist. LEXIS 100065 (Dist. Md. Jul. 30, 2015).

       For these reasons and the reasons set forth in the Motion, Lombardo respectfully requests

that the Court exclude from trial the evidence and testimony of the Offer Letter.




                                                4
Case 3:19-cv-00813-REP Document 66 Filed 06/10/20 Page 5 of 7 PageID# 3299




                                        Respectfully submitted,


                                        /s/ Thomas J. Powell
                                        Thomas J. Powell, Esq., VSB #27604
                                        3603-D Chain Bridge Road
                                        Fairffax, VA 22030-3244
                                        Tel: (703) 293-9050 | Fax: (703) 293 9075
                                        Email: tom@tjplaw.com

                                        Christine Marie Cooper, Esq. (Ohio Bar
                                        #0079160)
                                        Koehler Fitzgerald LLC
                                        1111 Superior Avenue East, Suite 2500
                                        Cleveland, OH 44114
                                        Tel: (219) 539-9376 | Fax: (216) 916-4369
                                        Email: ccooper@koehler.law

                                        Attorneys for Defendant, Richard Lombardo




                                    5
 Case 3:19-cv-00813-REP Document 66 Filed 06/10/20 Page 6 of 7 PageID# 3300




                               CERTIFICATE OF SERVICE
       The undersigned certifies that a copy of the foregoing Memorandum in Support of Motion

for Summary Judgment has been served on this 10th day of June, 2020, via the Court’s electronic

filing system upon the following:

Rodney A. Satterwhite (VA Bar No. 32907)
Heidi E. Siegmund (VA Bar No. 89569)
McGuireWoods LLP
Gateway Plaza
800 East Canal Street
Richmond, Virginia 23219
(Office) (804) 775-1000
(Fax) (804) 698-2158
rsatterwhite@mcguirewoods.com
hsiegmund@mcguirewoods.com

Counsel for Plaintiff




                                                   /s/ Thomas J. Powell
                                                   Counsel for Richard Lombardo




                                              6
 Case 3:19-cv-00813-REP Document 66 Filed 06/10/20 Page 7 of 7 PageID# 3301



                               CERTIFICATE OF SERVICE
       The undersigned certifies that a copy of the foregoing Reply in Support of Motion in

Limine has been served on this 10th day of June, 2020, via the Court’s electronic filing system

upon the following:

Rodney A. Satterwhite (VA Bar No. 32907)
Heidi E. Siegmund (VA Bar No. 89569)
McGuireWoods LLP
Gateway Plaza
800 East Canal Street
Richmond, Virginia 23219
(Office) (804) 775-1000
(Fax) (804) 698-2158
rsatterwhite@mcguirewoods.com
hsiegmund@mcguirewoods.com

Counsel for Plaintiff




                                                   /s/ Thomas J. Powell
                                                   Counsel for Richard Lombardo




                                              7
